                                Case 2:17-cv-01408-RFB-VCF Document 140 Filed 08/17/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                Counsel for Plaintiff David Leoni
                        8
                                                                UNITED STATES DISTRICT COURT
                        9
                                                                    DISTRICT OF NEVADA
                      10

                      11
                                 DAVID LEONI,                                    Case No. 2:17-cv-01408-RFB-VCF
                      12
                                                   Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                      13                                                         TIME FOR PLAINTIFF TO RESPOND TO
                                        v.                                       EXPERIAN’S BILL OF COSTS
                      14
                                 EXPERIAN INFORMATION SOLUTIONS,                 [FIRST REQUEST]
                      15         INC.,
                                                                                 Complaint filed: May 18, 2017,
                      16                           Defendant.                    First Amended Complaint filed: September 28,
                                                                                 2017
                      17

                      18                Plaintiff David Leoni (“Plaintiff”), by and through his counsel of record, and Defendant
                      19
                                 Experian Information Solutions, Inc., (“Experian”) have agreed and stipulated to the following:
                      20
                                        1.     On October 18, 2019, Plaintiff filed a Notice of Appeal [ECF No. 131].
                      21
                                        2.     On June 14, 2021, the Ninth Circuit Court of Appeals filed a Memorandum
                      22
                                 affirming the judgment filed in this matter [ECF No.134].
                      23

                      24                3.     On July 9, 2021, the Order on Mandate was filed. [ECF No. 137].

                      25                4.     On July 23, 2021, Experian filed their Bill of Costs [ECF No. 138].
                      26                5.     Plaintiff’s Objections to the Bill of Costs is due on August 6, 2021.
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:17-cv-01408-RFB-VCF Document 140 Filed 08/17/21 Page 2 of 2



                                        Plaintiff and Experian have agreed to extend Plaintiff’s objection deadline three (3) weeks
                         1

                         2       in order to allow the parties to continue engaging in settlement discussions, and resolution without

                         3       burdening the Court with potentially unnecessary briefing, which aids in judicial economy. As a

                         4       result, both Plaintiff and Experian hereby request this Court to further extend the date for Plaintiff
                         5
                                 to file his Objection to Experian’s Bill of Costs until August 27, 2021.
                         6
                                        This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                         7
                                 improper purpose.
                         8
                                        IT IS SO STIPULATED.
                         9
                                        Dated August 4, 2021
                      10
                                  KNEPPER & CLARK LLC                                    NAYLOR & BRASTER
                      11
                                  /s/ Miles N. Clark                                     /s/ Jennifer L. Braster
                      12          Matthew I. Knepper, Esq., SBN 12796                    Jennifer L. Braster, Esq., SBN 9982
                                  Miles N. Clark, Esq., SBN 13848                        1050 Indigo Drive, Suite 200
                      13
                                  5510 So. Fort Apache Rd, Suite 30                      Las Vegas, NV 89145
                      14          Las Vegas, NV 89148                                    Email: jbraster@nblawnv.com
                                  Email: matthew.knepper@knepperclark.com
                      15          Email: miles.clark@knepperclark.com                    JONES DAY
                                                                                         Cheryl L. O’Connor, Esq., SBN 14745
                      16          Counsel for Plaintiff David Leoni                      3161 Michelson Drive
                                                                                         Irvine, CA 92612
                      17                                                                 Email: coconnor@jonesday.com

                      18                                                                 Counsel for Defendant
                                                                                         Experian Information Solutions, Inc.
                      19

                      20
                                                           ORDER GRANTING
                      21            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE OBJECTIONS TO
                                                       EXPERIAN’S BILL OF COSTS
                      22

                      23         IT IS SO ORDERED.

                      24                                                        _________________________________________
                                                                                UNITED STATES DISTRICT COURT JUDGE
                      25
                                                                                DATED this ____
                                                                                            17th day of _____________
                                                                                                         August       2021.
                      26

                      27         Distribution: All ECF-registered counsel of record via email generated by the court’s ECF system.

                      28
                                                                                2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
